Perretta, J.
(dissenting). Because my reading of the materials presented by the Stop & Shop Supermarket Company (Stop & Shop) on its motion for summary judgment leads me to conclude that none of the parties is entitled to summary judgment on the G. L. c. 93A, § 11, counts, I respectfully dissent.
1. The procedural issue. In part one of the decision, the majority discusses those circumstances that allow us to exercise our discretion to take up the Loomers’ arguments notwithstanding their failure to oppose Stop & Shop’s motion for summary judgment.1 One of the circumstances the majority considers is its conclusion that, as matter of law, the Loomer’s conduct did not violate § 11.
Although I agree with the majority’s conclusion that on the circumstances presented we should allow the Loomers to chai*179lenge the judgment against them, I do not agree that one of the circumstances permitting us to consider the Loomers’ arguments is that the Loomers are entitled to judgment as matter of law. Rather, I would allow the Loomers to proceed with their appeal for the following five reasons: (1) the prima facie effect of the favorable District Court decision was sufficient to defeat Stop & Shop’s motion for summary judgment; (2) the mistaken belief of the Loomers’ attorney that the prima facie effect of the District Court decision made it unnecessary for him to respond to the motion; (3) Richard Loomer’s deposition testimony and Karen Loomer’s response to Stop & Shop’s request for admissions, see Mass.R.Civ.P. 36(a), 365 Mass. 795 (1974), in which they both stated that upon the return of their personal checks to Stop & Shop, they offered a certified check in the total amount of the five returned checks but that Stop & Shop refused to accept it; (4) the amount of the checks in issue, $5,185, and the amount of recovery awarded to Stop & Shop as of the date of the judgment, about $30,0002; and (5) Stop & Shop’s inability to claim surprise or lack of opportunity to respond to the Loomers’ arguments.3
2. The Superior Court judge’s ruling. In taking up the questians raised by the Loomers on their appeal, I examine the facts set out in the materials put before the Superior Court judge by Stop & Shop in support of its motion for summary judgment. I do so initially in the light most favorable to the Loomers, the party against whom summary judgment was sought in the Superior Court. Although Stop & Shop alleged in its complaint that Karen “violated company policy by cashing personal checks for [Richard], which she knew to have been drawn from an account containing insufficient funds to cover the checks,” both Karen and Richard, in their answer, denied that allegation. Other than Stop & Shop’s allegation and the Loomers’ denial, there is nothing in the record concerning this policy. Moreover, Karen denied that when she cashed checks for Richard in 1992, *1801993, and 1994, she knew there were insufficient funds in their account to cover the checks. Richard, however, admitted in his deposition that he knew there were insufficient funds in the account when he wrote the checks at issue here, but hoped that before their personal checks were presented for collection, a check from a third party that he had deposited in their account (Santoro check) would have cleared.
In view of the prima facie effect of the District Court decision and the facts taken in a light favorable to the Loomers, I conclude that the Superior Court judge was in error in allowing Stop & Shop’s motion for summary judgment on the c. 93A claims.
3. Counterstatement of the facts. In concluding that the Loomers are entitled to summary judgment, the majority states that it takes the materials in the record appendix in the light most favorable to Stop & Shop. I therefore adopt this standard for the remainder of my analysis. In my view the majority proceeds on the basis of what I perceive to be an unwarranted acceptance of Richard’s deposition testimony and Karen’s responses to Stop & Shop’s rule 36(a) request for admissions to reach the conclusion urged by Richard, that is, even if his acts were unfair and deceptive, he did not violate § 11. My examination of the materials in the record in the light most favorable to Stop & Shop shows what I determine to be important unresolved questions of fact.
The record discloses that the Santoro check was dated February 24, 1994, and that the eight checks in issue, totaling $5,185, although written and cashed on the same day, February 25, 1994, carried three different but consecutive dates, February 25, 26, and 27, 1994. There is, however, nothing in the materials to show either the date of deposit of the Santoro check or the actual date on which Richard wrote the eight checks.
Richard testified at his deposition that when he went to Karen at Stop & Shop to obtain the cash he needed to procure his payroll checks from Genesis, he knew that there were insufficient funds in his joint account with Karen, that it would take the bank at least two days from the unstated date of deposit of the Santoro check to collect those funds, that he wrote the eight checks showing different dates on the same unstated day, that *181Karen had instructed him to split the total amount of cash he needed into a number of smaller amounts rather than present one check for the total amount, and that he did so in the belief that by the time the checks were presented for collection, the Santoro check would have cleared.
Karen denied having any interest in the R.J. Loomer Company, that she was acting for the benefit of Richard or the company when she cashed checks for Richard, or that she had concealed from Stop & Shop the fact that from 1992 through 1994, some of Richard’s checks had been returned for insufficient funds. She admitted, however, on September 23, 1996 (the date of her response to Stop & Shop’s request for admissions), that she, Richard, and the R.J. Loomer Company had shared the same address “at one time or another in the past,” and that Richard and the company “are one [and] the same.”
There is also the important and undisputed fact that the return of the checks in issue was not a one-time incident. Both Richard and Karen acknowledged that over a span of two to three years, Karen had used Stop & Shop funds to cash checks for Richard which were dishonored and returned to Stop & Shop.
I conclude that these facts reasonably could be found to support a finding that Richard and Karen, since 1992, had been using Stop & Shop funds on an “as needed” basis to protect or further their or Richard’s interest in the R.J. Loomer Company.
4. Discussion. The majority concludes that, even assuming Richard’s cashing of the checks in Stop & Shop’s cash office is a “commercial transaction,” Szalla v. Locke, 421 Mass. 448, 451-452 (1995), Richard and Stop & Shop were not engaged in trade or commerce with each other and, therefore, were not acting within a business context. Based on that conclusion, the majority also decides that it is unnecessary to consider Karen’s separate contention, that as a Stop & Shop employee her conversion of its funds was an intra-enterprise event and not a commercial transaction. See note 8, ante.
There is nothing in the plain language of either G. L. c. 93A, § 1(b), defining the terms “[t]rade and commerce,” or that of § 11 (see ante at 173-174 and note 7), providing a business with a cause of action against another business that engages “in an unfair or deceptive act or practice” and causes it a loss of *182money, that limits the statute’s remedial provisions to businesses engaged in trade or commerce with each other. As stated in National Lumber Co. v. United Cas. & Sur. Ins. Co., 440 Mass. 723, 727 (2004):
“Statutory language is the primary source of legislative intent. Hoffman v. Howmedica, Inc., 373 Mass. 32, 37 (1977). Where the language is plain and unambiguous, it is conclusive of the Legislature’s purpose. Pyle v. School Comm. of S. Hadley, 423 Mass. 283, 285 (1996), and cases cited. We do not ‘read into the statute a provision which the Legislature did not see fit to put there, whether the omission came from inadvertence or of set purpose.’ General Elec. Co. v. Department of Envtl. Protection, 429 Mass. 798, 803 (1999), quoting King v. Viscoloid Co., 219 Mass. 420, 425 (1914).”
See Thomas v. Department of State Police, 61 Mass. App. Ct. 747, 752-753 (2004). Both Richard and Stop & Shop were engaged in business, albeit not with each other; Stop & Shop cashed checks in conducting its business; and Richard cashed checks necessary to meet the payroll of his business.
Rather than take the plain language of the statute into consideration, the majority bases its conclusion that the Loomers were entitled to summary judgment on its application of the “ ‘business context’ test of Begelfer v. Najarian, 381 Mass. [177,] 190-191 [(1980)].” Ante at 175-176. That test requires consideration of numerous relevant factors set out ante at note 11. See Gilleran, The Law of Chapter 93A § 2:1, at 15 (1989), and the cases therein cited. In my view, application of those considerations to the facts shows that the conduct about which Stop & Shop complains was a commercial transaction that could be found to have occurred in a “business context.”
While the majority states that its conclusion rests on an application of the Begelfer test to the facts taken in the light most favorable to Stop & Shop, I read the opinion differently. In my view, a close reading reveals that the majority decision is based on the conclusion that, as matter of law, a business engaged in trade and commerce which causes another business engaged in trade or commerce a loss of money by reason of an unfair act *183or practice is immune from liability under § 11 unless the unfair act or practice complained of occurred in the course of a business-to-business relationship.
Under the majority’s analysis, I can think of no situation in which application of the Begelfer test would allow a business to seek relief pursuant to § 11 unless the act or practice complained of occurred in a business-to-business context. In other words, I view the majority’s decision as being based on a conclusion of law rather than on application of the Begelfer factors to the facts; that is, unless the unfair acts or practices occurred in the course of a business-to-business transaction, they will be held to be “purely private” and beyond the reach of the statute. Ante at 111.
Not only am I unable to find support for the majority’s conclusion in the plain language of G. L. c. 93A, or the so-called Begelfer test, I am of the view that its conclusion is contrary to the intent of § 11. See Slaney v. Westwood Auto, Inc., 366 Mass. 688, 695-697 (1975); Manning v. Zuckerman, 388 Mass. 8, 10 (1983). I can find nothing in the cases cited by the majority that holds otherwise.
The majority’s decision leaves business people with lesser rights than those afforded consumers under G. L. c 93A, § 9. Stop & Shop cannot bring an action against the Loomers pursuant to § 9, and as a result of the majority’s decision, Stop & Shop is left with only remedies in tort for conversion and deceit for the Loomers’ practice of using its funds to further the business of the R.J. Loomer Company at the expense of Stop & Shop. There is little, if anything, in the majority’s holding to discourage one business from engaging in unfair acts and practices at the expense of another business with which it was not engaged in a business-to-business transaction.
As I read c. 93A, I discern a legislative intent not only to protect business people from unfair competition, but also to afford them rights comparable to those provided consumers under § 9, that is, to protect people engaged in trade and commerce from “unfair or deceptive acts or practices,” G. L. c. 93A, § 2(a), of other people engaged in trade or commerce. See Slaney v. Westwood Auto, Inc., 366 Mass. at 696-697; Manning v. Zuckerman, 388 Mass. at 10.
*184Therefore, I must respectfully disagree with my colleagues and conclude that Richard is not entitled to summary judgment against Stop & Shop. Before determining whether Richard is entitled to judgment, I would require a judge or jury to resolve what I perceive to be important and unresolved questions of fact. See Begelfer v. Najarian, 381 Mass. at 191. See also Gilleran, supra.
My conclusion requires that I also consider Karen’s argument that even if her actions are found to be unfair and deceptive within the scope of § 11, they cannot be found to have occurred in the context of a commercial transaction. Her argument is premised on the undisputed fact of her employment relationship with Stop & Shop. See Linkage Corp. v. Trustees of Boston Univ., 425 Mass. 1, 23 n.33, cert. denied, 522 U.S. 1015 (1997).
Stop & Shop counters with the argument that Karen’s conversion of its funds is within the comprehension of § 11 because her acts were “independent of her employment relationship” and for the sole benefit of Richard’s company.4 More specifically, Stop & Shop’s § 11 allegations against Karen are to the effect that she, in her position as cash office clerk, violated Stop & Shop policy by cashing personal checks for Richard drawn on their joint account, that each of the checks was for a substantial amount and written according to her instructions, and that she did so not as an employee acting within the scope of her employment but for the benefit of a different company in which she had an interest. Although Karen denied these allegations both in her answer to the complaint and in her responses to Stop & Shop’s request for admissions, the District Court decision in Stop & Shop’s favor on its conversion and deceit (intentional torts) claims is prima facie evidence of wrongdoing on her part.
The record shows that Stop & Shop sought summary judgment in 2003 on the basis of discovery materials obtained in *1851996. Because Karen failed to respond to the summary judgment motion, and in light of the prima facie effect of the District Court decision regarding her intentional torts against Stop & Shop, there was no further exploration of how far outside the scope of her employment Karen could reasonably be found to have acted before becoming liable under § 11.
Left unanswered are questions concerning the employment obligations and responsibilities of a Stop & Shop “cash office clerk,” the terms of Stop & Shop’s policy concerning the cashing of checks presented to Karen by Richard and drawn against their joint account, and the extent of her personal interest in the R.J. Loomer Company.
I am reluctant to reward Karen for her failure to respond to Stop & Shop’s motion by simply concluding on the record before us that as an employee of Stop & Shop, she has blanket immunity from liability under § 11 for acts that are not simply unfair but that are intentional torts. On the facts and circumstances presented, I think it inappropriate, if not wrong, to hold Stop & Shop to a record that fails, through no fault of Stop & Shop, to disclose facts in support of its contention that Karen is not entitled to summary judgment on the sole basis that she was an employee of Stop & Shop at the time of her commission of intentional torts.
6. Conclusion. For the above stated reasons, and with all respect due the majority, I would reverse the summary judgment entered against Richard and Karen Loomer on those counts brought under G. L. c. 93A, § 11, that is, counts 8 and 9, and remand those counts to the Superior Court for further proceedings.

 Although the Loomers make their arguments under the cloak of appeals from the denials of their postjudgment motions, neither my view nor that of that majority rests on those rulings. Were we to consider the Loomers’ arguments on the basis of those rulings, we would most likely conclude that the Superior Court judge was under no obligation to reconsider his allowance of Stop & Shop’s motion for summary judgment, especially when the Loomers did not oppose the motion for summary judgment in the first instance and then waited for a week from the assessment of damages (and nearly four months after the ruling on the motion for summary judgment) to seek reconsideration and almost three weeks more before seeking postjudgment relief.


 The judgment entered against the Loomers provided Stop & Shop with treble damages, interest on its actual damages, and $15,000 in attorney’s fees.


 The Loomers first made the arguments now before us in their postjudgment motions, see note 1, supra, to which Stop & Shop responded with memoranda in opposition. Moreover, Stop & Shop addressed the Loomers’ arguments in its brief and at oral argument before us.


 Stop & Shop also argues that we are bound by the Superior Court judge’s statement in his summary judgment order that the Loomers “admittedly engaged in illicit activity to convert funds of Stop & Shop for use in their business.” Even had the Superior Court judge intended that statement as a finding of fact, it is without undisputed support in the summary judgment materials before us. See New England Canteen Serv., Inc. v. Ashley, 372 Mass. 671, 675 (1977).